 Case 2:19-cv-17227-KM-ESK Document 8 Filed 10/28/19 Page 1 of 1 PageID: 46



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

ANTHONY PINSON.

               Plaintiff,                                    Civ. No. 19-17227 (KM) (ESK)

       V.


SHARMALIE PERERA, M.D.. ET AL.,                              ORDER

               Defendants.



       Plaintift Anthony Pinson, is a state prisoner presently incarcerated at Northern State

Prison, in Newark. New Jersey. PlaintifL through counsel, filed a civil rights complaint pursuant

to 42 U.S.C.   1983. (DE 1.) On October 15, 2019, Defendants filed a motion to dismiss the

complaint for failure to state a claim, under Federal Rule of Civil Procedure 12(b)(6). (DE 6.)

The motion was set for November 18, 2019. Plaintiff, with the consent of Defendants, now

moves for a one-cycle adjournment of the motion. (DE 7.) In the interests ofjustice, Plaintiff’s

request will be granted.

       IT IS, therefore, on this 28th day of October 2019

       ORDERED that the plaintiff’s request for a one-motion cycle adjournment of the motion

to dismiss is GRANTED: and it is further

       ORDEREb that the motion date shall now be set for December 2,2019.



                                                                 KL /(J9
                                                             KElVIN MCNULT
                                                             United Slates District Judge
